Page 1 Registration Nos. 002-65539/811-2958 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 119 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 101 /X/ T. ROWE PRICE INTERNATIONAL FUNDS, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410-345-2000 Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 26, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) / / On(date) pursuant to paragraph (b) / X /60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 7 5 days after filing pursuant to paragraph (a)(2) / / On(date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 2 Page 3 T. Rowe Price Emerging Markets Local Currency Bond Fund Prospectus T. Rowe Price Emerging Markets Local Currency Bond Fund—Advisor Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Restatement of T.Rowe Price International Funds, Inc., dated August6, 2001 (electronically filed with Amendment No. 70 dated February27, 2004) (a)(2) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price International Stock Fund–R Class, T.Rowe Price International Growth & Income Fund–Advisor Class, and T.Rowe Price International Growth & Income Fund–R Class, dated September5, 2002 (electronically filed with Amendment No. 67 dated February28, 2003) (a)(3) Articles Supplementary of T.Rowe Price International Funds, Inc., dated May11, 2004 (electronically filed with Amendment No. 89 dated February25, 2005) (a)(4) Articles Supplementary of T.Rowe Price International Funds, Inc., dated February7, 2006 (electronically filed with Amendment No. 92 dated February27, 2006) (a)(5) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Overseas Stock Fund, dated October18, 2006 (electronically filed with Amendment No. 81 dated December27, 2006) (a)(6) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Africa & Middle East Fund, dated April24, 2007 (electronically filed with Amendment No. 85 dated June15, 2007) (a)(7) Articles Supplementary of T.Rowe Price International Funds, Inc., dated July24, 2007 (electronically filed with Amendment No. 86 dated February28, 2008) (a)(8) Articles Supplementary of T.Rowe Price International Funds, Inc., dated February6, 2008 (electronically filed with Amendment No. 87 dated April25, 2008) (a)(9) Articles Supplementary of T. Rowe Price International Funds, Inc., on behalf of T. Rowe Price Global Large-Cap Stock Fund and T. Rowe Price Global Large-Cap Stock Fund–Advisor Class, dated July 24, 2008 (electronically filed with Amendment No. 89 dated October 17, 2008) (a)(10) Certificate of Correction of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Global Large-Cap Stock Fund and T.Rowe Price Global Large-Cap Stock Fund–Advisor Class, dated September16, 2008 (electronically filed with Amendment No. 89 dated October17, 2008) (a)(11) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Global Infrastructure Fund and T.Rowe Price Global Infrastructure Fund–Advisor Class, dated October28, 2009 (electronically filed with Amendment No. 94 dated January22, 2010) (a)(11) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Global Infrastructure Fund and T.Rowe Price Global Infrastructure Fund–Advisor Class, dated October28, 2009 (electronically filed with Amendment No. 94 dated January22, 2010) (a)(12) Articles Supplementary of T.Rowe Price International Funds, Inc., on behalf of T.Rowe Price Emerging Markets Local Currency Bond Fund and T.Rowe Price Emerging Markets Local Currency Bond Fund–Advisor Class, dated February 3, 2011 (b) By-Laws of Registrant, as amended
